DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Response to Amendment
	The amendment filed 05/09/2022 has been entered. Claims 1-10, 21-22, and 24 remain pending in the application, claims 11-20 and 23 are cancelled, and claim 25 has been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 02/09/2022.
Response to Arguments
Applicant’s amendments filed 05/09/2022 overcome the previous rejections.  However, in light of the claim amendments, a new rejection/interpretation of Gowda/Patwardhan/Crawford is applied as outlined below.  
With regards to the Remarks on pages 7-8, Applicant argues that track 108 cannot read on the “through-opening” because the “through-opening” “defines an insertion angle of the guide tube” as recited in claim 1. The track 108 defines the through-opening of the base 110 that defines the insertion angle. The Office respectfully disagrees. Track 108 is interpreted as a base with a through-opening since the ball 110 is shown in the figures as sitting within the track and through the entirety of the track 108. Track 108 receives the ball 110 which receives the guide tube 400’. Track 108 defines the insertion angle of the guide tube 400’ because it receives the ball 110 which defines the insertion angle of the guide tube 400’, therefore playing a role in defining the insertion angle since the track 108 is directly holding the ball 110 that defines the insertion angle.
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 line 12 “the legs configured to” should read “the plurality of legs configured to”
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US PGPub 2013/0053867) in view of Patwardhan et al. (US PGPub 2019/0282320), and further in view of Crawford et al. (US PGPub 2017/0258535), hereinafter known as “Gowda,” “Patwardhan,” and “Crawford,” respectively.
With regards to claim 1, Gowda discloses (Figures 1-4b) a system for attaching an electrode holder to a skull of a patient, the electrode holder configured to receive an electrode (Paragraphs 14 and 39) to be inserted into a brain of the patient (paragraph 139 – robot system is configured for use in cranial operations and procedures), said system comprising: 
a guide tube 400’ (introducer, Paragraph 42); 
a tripod mechanism 100 configured to slide over the guide tube 400’ (functional language; introducer 400’ is inserted into channel 111 of the tripod mechanism 100 therefore allowing for a slidable relationship between the two elements; Paragraph 42) and allow adjustment of an angle of the guide tube 400’ relative to the skull (Paragraph 43 – sphere 110 swivels in all directions); and
wherein the tripod mechanism 100 includes a base 108 and first, second, and third foot 102 (figure 1), wherein each foot extends from the base 108 and is shaped to rest on the skull without being screwed to the skull (figure 1c – feet 102 is shown as resting on the skull as the feet itself is not screwed into the skull, only the screws 103 are screwed into the skull), and the base 108 includes a fixed, non-rotatable through-opening that receives the guide tube 400’ and that defines an insertion angle of the guide tube 400’ (figures 1-1c; 4-4b – track 108 is interpreted as a base with a through-opening since the ball 110 is shown in the figures as sitting within the track; track 108 is fixed and non-rotatable; track 108 receives the ball 110 which receives the guide tube 400’; track 108 also defines the insertion angle of the guide tube because it receives the ball 110 which defines the insertion angle of the guide tube 400’).
Gowda is silent to a guide tube having a detachable electrode holder disposed at a distal tip of the guide tube.
However, in the same field of endeavor, Patwardhan teaches (Figures 1-3), a guide tube 300 having a detachable electrode holder 100 disposed at a distal tip of the guide tube 300 (figures 1 and 2b, paragraphs 40 and 72-80).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted guide tube of Gowda for the guide tube of Patwardhan. The difference between the prior art and the claimed invention is that Gowda does not teach a detachable electrode holder.  Patwardhan teaches (see Figs. 1-3) a similar guide tube comprising a detachable electrode holder.  Accordingly, the prior art references teach that it is known that the guide tube of Gowda and the guide tube of Patwardhan are elements that are functional equivalents for providing an electrode to the skull.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the guide tube taught by Patwardhan for the guide tube of Gowda because both elements were known equivalents and would have resulted in the predictable results of providing an electrode into the skull. 
	Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide tube of Gowda to include the detachable electrode holder of Patwardhan for the purpose of being able to selectively adjust the position/depth of the electrode within the electrode holder via the removable sleeve (paragraphs 87-94 of Patwardhan).
Gowda/Patwardhan are silent to a surgical robot system comprising: a robot base comprising a computer; a robot arm coupled to the robot base; an end effector configured to be coupled to the robot arm; a tracking array, the guide tube configured to couple to the end effector; and a dynamic reference base having a plurality of markers spaced apart from the tripod mechanism.
However, Crawford teaches (Figures 1-6, 10 and paragraphs 18 and 66) a surgical robot system 600 comprising: 
a robot base 610 comprising a computer 408 (Paragraph 85); 
a robot arm 604 coupled to the robot base 610; 
an end effector 602 configured to be coupled to the robot arm 104; 
a tracking array 612, the guide tube 608 coupled to the end effector 602; and 
a dynamic reference base 1404 having a plurality of markers 1408 spaced apart (paragraph 81, figure 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gowda/Patwardhan to include the surgical robot system; the robotic features of the robot base, computer, robot arm, end-effector, tracking array, and dynamic reference base of Crawford for the purpose of automating the stereotactic device and to lessen the percentage of user error, as well as to track objects and a target anatomical structure of the patient both in a navigation space and an image space (paragraph 80 of Crawford).
With regards to claim 2, Gowda/Patwardhan further disclose wherein guide tube (300 of Patwardhan) is configured to receive an electrode (90 of Patwardhan; paragraphs 73-80). 
With regards to claim 3, Gowda/Patwardhan further disclose wherein detachable electrode holder (100 of Patwardhan) comprises threads 102 that are configured to be received by the skull (paragraphs 40 and 42 of Patwardhan).
With regards to claim 4, Gowda/Patwardhan further disclose wherein the guide tube (300 of Patwardhan) is configured to be removed from the electrode holder (100 of Patwardhan) after the electrode has been introduced into the skull (paragraphs 73-80 of Patwardhan).
With regards to claim 5, Gowda/Patwardhan/Crawford disclose the device as claimed in claim 4. Crawford further teaches wherein the tracking array 612 is configured to allow tracking of an angle of the guide tube 608 via a camera (Paragraphs 66-67).
With regards to claim 6, Gowda further discloses wherein at least one of the feet 102 is height adjustable to change the angle of the guide tube (paragraph 33 - for certain curvatures of the body and/or other situations requiring adjustment of the apparent dimensions of the mounting arms 102, spacers may be included, such as, for example, about the screws 103 between the end of the mounting arms 102 and the body, such that they may, for further example, effectively lengthen the mounting arms 102).
With regards to claim 7, Gowda further discloses wherein the at least one of the feet 102 are configured to be adjusted via a knob (this claim is a product by process limitation, the one or more feet 102 of the tripod mechanism 100 can be adjusted via spacers as disclosed in paragraph 33 into the skull of the patient as mentioned in paragraph 43, therefore the knob and the spacers both give the same end result of adjustability).
With regards to claim 8, Gowda further discloses wherein all of the one or more feet 102 are configured to angularly adjust the guide tube (Paragraph 43 – 110 swivels and changes the angle of the guide tube relative to the tripod mechanism 100 and its legs 102).
With regards to claim 9, Gowda further discloses wherein the tripod mechanism 100 is configured to be temporarily locked to the guide tube 400’ with a set screw 112 (Paragraph 43).
With regards to claim 10, Gowda in view of Crawford disclose wherein the robot base (610 of Crawford) is configured to position the end-effector (602 of Crawford) adjacent to the skull at a trajectory consistent with a desired trajectory for insertion of the electrode 500 (Paragraph 43 of Gowda – discusses the positioning of the tripod with the desired trajectory).
With regards to claim 21, Gowda discloses (Figures 1-4b) a  system for attaching an electrode holder to a skull of a patient, the electrode holder configured to receive an electrode (Paragraphs 14 and 39) to be inserted into a brain of the patient (paragraph 139 – robot system is configured for use in cranial operations and procedures), said system comprising: 
a guide tube 400’ (introducer, Paragraph 42) have a shaft 404; 
an adjustable stand 100 having a base 108 with a fixed, non-rotatable through-opening, and a plurality of legs 102 extending from the base 108, the adjustable stand 100 configured to slide over the shaft 404 through the through-opening (functional language; shaft 404 is inserted through the opening of the track 108 of the adjustable stand 100, therefore allowing for a slidable relationship between the two elements; Paragraph 42) and the legs configured to allow adjustment of an insertion angle of the shaft 404 relative to the skull (Paragraph 43 – sphere 110 swivels in all directions; paragraph 33 – “situations requiring adjustment of the apparent dimensions of the mounting arms 102, spacers may be included, such as, for example, about the screws 103 between the end of the mounting arms 102 and the body, such that they may, for further example, effectively lengthen the mounting arms 102”), the insertion angle being defined by the fixed, non-rotatable through-opening of the base 108 (figures 1-1c; 4-4b – track 108 is interpreted as a base with a through-opening since the ball 110 is shown in the figures as sitting within the track; track 108 is fixed and non-rotatable; track 108 receives the ball 110 which receives the guide tube 400’; track 108 also defines the insertion angle of the guide tube because it receives the ball 110 which defines the insertion angle of the guide tube 400’),
wherein each leg 102 of the plurality of legs is shaped to rest on the skull without being screwed to the skull (figure 1c – feet 102 is shown as resting on the skull as the feet itself is not screwed into the skull, only the screws 103 are screwed into the skull).
Gowda is silent to a guide tube having a detachable electrode holder extending from a distal tip of the shaft.
However, Patwardhan teaches (Figures 1-3), in the same field of endeavor, a guide tube 300 having a shaft 304 and having a detachable electrode holder 100 extending from a distal tip of the shaft 304 (figures 1 and 2b, paragraphs 40 and 72-80).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted guide tube of Gowda for the guide tube of Patwardhan. The difference between the prior art and the claimed invention is that Gowda does not teach a detachable electrode holder.  Patwardhan teaches (see Figs. 1-3) a similar guide tube comprising a detachable electrode holder.  Accordingly, the prior art references teach that it is known that the guide tube of Gowda and the guide tube of Patwardhan are elements that are functional equivalents for providing an electrode to the skull.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the guide tube taught by Patwardhan for the guide tube of Gowda because both elements were known equivalents and would have resulted in the predictable results of providing an electrode into the skull.
	Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide tube of Gowda to include the detachable electrode holder of Patwardhan for the purpose of being able to selectively adjust the position/depth of the electrode within the electrode holder via the removable sleeve (paragraphs 87-94 of Patwardhan).
Gowda/Patwardhan are silent to a surgical robot system comprising: a robot base comprising a computer; a robot arm coupled to the robot base; an end effector configured to be coupled to the robot arm; and a tracking array attached to the shaft of the guide tube, the guide tube configured to couple to the end effector.
However, Crawford teaches (Figures 1-6, 10) a surgical robot system 600 comprising: 
a robot base 610 comprising a computer 408 (Paragraph 85); 
a robot arm 604 coupled to the robot base 610; 
an end effector 602 configured to be coupled to the robot arm 104; and 
a tracking array 612 attached to the shaft of the guide tube (surgical instrument 608), the guide tube 608 coupled to the end effector 602.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gowda/Patwardhan to include the surgical robot system; the robotic features of the robot base, computer, robot arm, end-effector, tracking array, and dynamic reference base of Crawford for the purpose of automating the stereotactic device and to lessen the percentage of user error, as well as to represent a path of movement that the instrument is configured to travel once it is positioned through or secured in the guide tube (paragraph 66 of Crawford).
	With regards to claim 22, Gowda further discloses wherein at least one of the legs 102 of the plurality of legs is configured to be adjusted via a knob for changing the angle of the shaft relative to the skull (this claim is a product by process limitation, the one or more feet 102 of the adjustable stand 100 can be adjusted via spacers as disclosed in paragraph 33 into the skull of the patient as mentioned in paragraph 43, therefore the knob and the spacers both give the same end result of adjustability).
	With regards to claim 24, Gowda/Patwardhan further disclose wherein the detachable electrode holder (100: Patwardhan) includes an external threading (102: Patwardhan) adapted to be threadingly attached to the skull (paragraph 40 and 42: Patwardhan), and the external threading (102: Patwardhan) is the sole portion of the guide tube (300: Patwardhan) and the adjustable stand (100: Gowda) which is threadably attached to the skull.
	With regards to claim 25, Crawford teaches (Figures 14A-14D) wherein the tracking array 908 is rotatably attached to the shaft of the guide tube 914 and the tracking array 908 is manually rotatable around the shaft (paragraphs 100-105 – array 908, including markers 914A-D, and guide tube 914 may be movable, swivelable, or pivotable – therefore a swivel may be interpreted as rotation on a pivot and thus reads on the claimed limitation; can be done manually by loosening the clamp/hinge 920 to make the array 908 and guide tube 914 reconfigurable as cited to in paragraph 105).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical robotic system of Gowda/Patwardhan/Crawford to include the tracking array to be rotatably attached and rotatable of Crawford for the purpose of providing updated information about the object being tracked without disrupting the detection and tracking process, especially if the desired trajectory is in an awkward or unreachable location (paragraphs 99 and 100 of Crawford).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/07/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771